                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                          February 01, 2019
                       UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JOSE MANUEL BEJARANO,                    §
TDCJ #1369271,                           §
                                         §
          Plaintiff,                     §
                                         §
vs.                                      §    CIVIL ACTION NO. H-18-4720
                                         §
STEVEN H. ROSENBAUM, et. al.,            §
                                         §
                                         §


                         MEMORANDUM AND ORDER

      State inmate Jose Manuel Bejarano (TDCJ #1369271) has filed a

handwritten complaint that appears to assert civil rights claims under 42 U.S.C.

§ 1983. Bejarano has filed more than one supplement to his complaint [Docs. # 6,

# 10, # 11, # 16].     He has also filed a motion for leave to proceed in forma

pauperis [Doc. # 13]. As a result, the Court is required to scrutinize the complaint

and dismiss the case, in whole or in part, if it determines that the action is

frivolous, malicious, fails to state a claim upon which relief may be granted, or

“seeks monetary relief against a defendant who is immune from such relief.” 28

U.S.C. § 1915(e)(2)(B). After reviewing all of the pleadings and the applicable

law, the Court concludes that this case must be dismissed for the reasons that

follow.
I.    BACKGROUND

      Public records reflect that Bejarano is presently incarcerated in the Texas

Department of Criminal Justice – Correctional Institutions Division (“TDCJ”) as

the result of a conviction for attempted indecency with a child in Pecos County

Case No. P-2629-112-CR. See TDCJ Offender Information website located at:

https://www.offender.tdcj.texas.gov (last visited Jan. 30, 2019). Bejarano received

a twenty-year prison sentence in that case, which was affirmed on direct appeal.

See Bejarano v. State, No. 08-006-00183-CR (Tex. App. — El Paso April 17,

2008, no pet.).

      Bejarano has filed the pending complaint against Steven H. Rosenbaum,

who serves as Special Litigation Section Chief for the United States Department of

Justice, President Donald Trump, and several other individuals who appear to have

been involved in his underlying criminal conviction for attempted indecency with a

child. Bejarano’s pro se pleadings, which are incoherent and difficult to decipher,

are entitled to a liberal construction, meaning they are subject to “less stringent

standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S.

519, 520 (1972). Liberally construed, Bejarano alleges that the defendants are

harassing him telepathically and are attempting to murder him.


                                        2
II.   DISCUSSION

      “A district court may dismiss as frivolous the complaint of a prisoner

proceeding [in forma pauperis] if it lacks an arguable basis in law or fact.” Geiger

v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). “A complaint lacks an arguable basis

in law if it is based on an indisputably meritless legal theory, such as if the

complaint alleges violation of a legal interest which clearly does not exist.”

Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009) (citations and internal

quotation marks omitted). A complaint lacks an arguable basis in fact when the

plaintiff’s allegations are so “fanciful,” “fantastic,” and “delusional” as to be

“wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (quoting

Neitzke v. Williams, 490 U.S. 319, 325, 328 (1989)).

      Bejarano’s rambling allegations do not establish a viable claim against any

of the individuals listed his pleadings. Because his allegations are so delusional as

to be wholly incredible, the court concludes that this case is subject to dismissal as

both legally and factually frivolous. See Harris v. Hegmann, 198 F.3d 153, 156

(5th Cir. 1999) (“A complaint is factually frivolous when the facts alleged are

fantastic or delusional scenarios or the legal theory upon which a complaint relies

is indisputably meritless.”) (citations and internal quotation marks omitted).




                                          3
III.   CONCLUSION AND ORDER

       Accordingly, the Court ORDERS as follows:

          1. The plaintiff’s motion for leave to proceed in forma pauperis [Doc.
             # 13] is GRANTED.

          2. The TDCJ Inmate Trust Fund shall deduct funds from the inmate trust
             account of Jose Manuel Bejarano (TDCJ #1369271) and forward them
             to the Clerk of Court on a regular basis, in compliance with the
             provisions of 28 U.S.C. § 1915(b), until the entire filing fee for
             indigent litigants ($350.00) has been paid.

          3. Bejarano’s complaint is DISMISSED with prejudice as frivolous.

          4. The dismissal will count as a “strike” for purposes of 28 U.S.C.
             § 1915(g).

       The Clerk’s Office will provide a copy of this order to the plaintiff. The

Clerk will also provide a copy of this order: (1) the TDCJ - Office of the General

Counsel, P.O. Box 13084, Austin, Texas, 78711, fax: 512-936-2159; (2) the

Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-0629, fax: 936-437-

4793; and (3) the Manager of the Three Strikes List for the Southern District of

Texas at Three_Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas on January 31, 2019.



                               _____________________________________
                                          NANCY F. ATLAS
                               SENIOR UNITED STATES DISTRICT JUDGE
                                            NAN Y F. ATLAS
                                   SENIOR UNI   STATES DISTRICT JUDGE
                                        4
